CACIOPPO, J.,
dissenting.
While the opinion of the majority, correctly estates the principles enunciated in Miranda and other cases, interpreting Miranda, its analysis is flawed, in its, failure to apply Miranda principles to the case at bar.
In United States v. Lee (1982), 699 F. 2d 466, Ninth Circuit Court of Appeals confronted a District Court's suppression of a confession arising from factual circumstances essentially identical to those in the case sub judice. The Ninth Circuit, in reviewing Miranda and other decisions interpreting Miranda, held:
"Although Lee was not forced into the car, considering the totality of the circumstances a reasonable person could conclude that Lee reasonably might feel he was not free to decline the agent's request that he be interviewed. See, e.g., United States v. Bekowies, 432 F.2d 8 (9th Cir. 1970) Lee was questioned in a closed FBI car with two officers for well over an hour while police investigators were in and around his house. See United States v. Scharf, 608 F.2d 323 (9th Cir. 1979). The agents allowed him to repeat his exculpatory story, then for 15 minutes confronted him with evidence of his guilt, and told him it was time to tell the truth, but did not advise him of his rights. In such circumstances a reasonable innocent person could conclude that he was not free to leave. Bekowies, 432 F.2d at 12. We affirm the district court's suppression of the confession obtained as a result of this unlawful interrogation."
While the decision in Lee is by no means controlling in this district, its sound rationale and undeniable factual similarities warrant that Ninth circuit's perspective be adopted in this district and applied in the case sub judice.
The trial court is in the best position to judge these matters, and this court should not substitute its judgment four the trial court's. See State v. Logan (July 15, 1987), Summit App. Nos. 12904, 12926, 12927, unreported (Quillin, J. concurring). In the case at bar, it appears as though the appellate court is using what Irving Younger has termed "the guilty S.O.B. theory of admissability." See State v. Miller (Feb. 24, 1988), Medina App. No. 1632, unreported (Quillin, J., concurring). Therefore, I dissent.